COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


GEORGE HAYWOOD BELL
                                          MEMORANDUM OPINION * BY
v.         Record No. 0799-95-1          JUDGE NELSON T. OVERTON
                                              JUNE 11, 1996
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                     Thomas R. McNamara, Judge
           B. Cullen Gibson for appellant.

           Richard H. Rizk, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.


     George Bell appealed his conviction of burglary on the

ground that his preliminary hearing was held in the general

district court instead of the juvenile and domestic relations

court.   We granted the appeal and affirmed the judgment below

without reaching a decision on whether Code § 16.1-241(J) applies

to Bell.   The Supreme Court of Virginia, on April 10, 1996,

remanded the case to this Court for reconsideration.     Upon

rehearing, we affirm Bell's conviction on the basis that Bell's

status does not entitle him to a preliminary hearing before the

juvenile and domestic relations court.

     Bell burglarized the house of the widow of his father.        He

was brought before general district court for a preliminary

hearing, indicted, and tried in the circuit court.     Bell pled
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
guilty at a bench trial.   The facts of the burglary as well as

the fact that he was the illegitimate son of the victim's

deceased husband were stipulated.   In accordance with the plea

agreement, the judge sentenced Bell to 10 years, with 5

suspended.

     The juvenile and domestic relations courts have exclusive,

original jurisdiction in certain cases:
          J. All offenses in which one family or household
     member is charged with an offense in which another
     family or household member is the victim and all
     offenses under § 18.2-49.1.
          In prosecution for felonies over which the court
     has jurisdiction, jurisdiction shall be limited to
     determining whether or not there is probable cause.
     . . . For purposes of this subsection, "family or
     household member," as defined in § 16.1-228, shall also
     be construed to include parent and child, stepparent
     and stepchild, brothers and sisters, and grandparent
     and grandchild, regardless of whether such persons
     reside in the same home.


Code § 16.1-241(J).   Bell contends that he is a stepchild of the

victim.   We disagree.

     By common usage and ordinary dictionary definition, a

stepchild is a "child of one's wife or husband by a former

marriage."    Webster's Third New International Dictionary 2237

(1993) (emphasis added); see American Heritage Dictionary 1194

(2d ed. 1985).   Without a former marriage no stepchild is

possible.    Other jurisdictions have adopted the requirement of a

previous marriage before one can be considered a stepchild or

stepparent.    See In re Workers' Compensation Death Benefits of

Gathier, 797 P.2d 208 (Mont. 1990); State v. Buckles, 508 N.E.2d



                                - 2 -
54 (Ind. Ct. App. 1987); Strickland v. Deaconess Hosp., 735 P.2d
74 (Wash App.), review denied, 108 Wash. 2d. 1028 (1987);

Zaragoza v. Capriola, 492 A.2d 698 (N.J. Super. 1985); B-B v.

Califano, 476 F. Supp. 970 (M.D. Ga. 1979), aff'd, B. on behalf

of B. v. Schweiker, 643 F.2d 1069 (5th Cir. 1981); Flanagan v.

Railroad Retirement Bd., 332 F.2d 301 (3d Cir. 1964); Dangerfield

v. Indemnity Ins., 24 So. 2d 375 (La. 1945).   Bell stipulated

that he was the illegitimate child of the victim's deceased

husband, conceding that he was not born of a previous marriage.
     Bell falls neither in the technical definition of a step-

child nor in the statutory intent to protect and preserve family

harmony.   Consequently, the general district court was the proper

forum for the defendant's criminal prosecution to begin.

                                         Affirmed.




                               - 3 -